Exhibit 10.1

 

 

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 29, 2017 among the following: (i) Kona
Grill, Inc., a Delaware corporation (the “Borrower”); (ii) the Lenders (as
defined below) party hereto; and (iii) KeyBank National Association, as the
administrative agent (the “Administrative Agent”).

 

RECITALS:

 

A.     The Borrower, the Administrative Agent and the lenders from time to time
party thereto (the “Lenders”) are parties to the Second Amended and Restated
Credit Agreement, dated as of October 12, 2016 (as the same may from time to
time be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”).

 

B.     The Borrower, the Administrative Agent and the Lenders party hereto
desire to amend the Credit Agreement to modify certain provisions thereof as set
forth herein.

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
agree as follows:

 

Section 1.     Definitions. Unless otherwise defined herein, each capitalized
term used in this Amendment and not defined herein shall be defined in
accordance with the Credit Agreement.

 

Section 2.      Amendments.

 

2.1     New Definitions. Article I of the Credit Agreement is hereby amended to
add the following new definitions thereto:

 

(i) “Amendment No. 1” means Amendment No. 1 to Second Amended and Restated
Credit Agreement, dated as of March 29, 2017, among the Borrower, the
Administrative Agent and the Lenders party thereto.

 

(ii) “Amendment No. 1 Effective Date” means January 1, 2017.

 

(iii) “2017 Share Repurchase” means, collectively, the repurchases of the
Borrower’s Equity Interests made during the period of January 10, 2017 to
February 7, 2017 in an aggregate amount of $3,572,436.36.

 

2.2     Amendments to Certain Definitions.

 

(i)     The table in clause (ii) of the definition of “Applicable Commitment Fee
Rate” is hereby deleted in its entirety and replaced with the following:

 

Leverage Ratio

Applicable

Commitment Fee

Rate

Greater than or equal to 4.25 to 1.00

50.0 bps

Greater than or equal to 3.50 to 1.00 but less than 4.25 to 1.00

35.0 bps

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

30.0 bps

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

25.0 bps

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

20.0 bps

Less than 2.00 to 1.00

17.5 bps

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     The table in clause (ii) of the definition of “Applicable Margin” is
hereby deleted in its entirety and replaced with the following:

 

Leverage Ratio

Applicable Margin for

Base Rate Loans

Applicable Margin

for LIBOR Rate

Loans

Greater than or equal to 4.25 to 1.00

225.0 bps

325.0 bps

Greater than or equal to 3.50 to 1.00 but less than 4.25 to 1.00

175.0 bps

275.0 bps

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

150.0 bps

250.0 bps

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

125.0 bps

225.0 bps

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

100.0 bps

200.0 bps

Less than 2.00 to 1.00

75.0 bps

175.0 bps

 

 

(iii)     The definition of “Consolidated Fixed Charge” is hereby amended and
restated as follows:

 

“Consolidated Fixed Charges” means, for any period, as determined on a
consolidated basis and in accordance with GAAP, the sum, without duplication, of
(i) Consolidated Interest Expense paid in cash for such period (net of the
consolidated interest income of the Borrower and its Subsidiaries for such
period), (ii) the principal amount of all scheduled amortization payments on all
Indebtedness (including the Term Loans and the principal component of all
Capitalized Lease Obligations of the Borrower and its Subsidiaries for such
period), (iii) Consolidated Rental Expense for such period and (iv) Capital
Distributions made during such period.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(iv)     Clause (v) of the definition of “Permitted Acquisition” is hereby
amended to delete the phrase “would be at least 0.25x less than the ratio
required by Section 7.08(a) for such Testing Period” and replace such phrase
with “would not exceed 3.75 to 1.00”.

 

 

2.3

Amendments to Section 7.06.

 

(i)       Section 7.06(d) of the Credit Agreement is hereby amended and restated
as follows:

 

(d)     from and after the Closing Date, the Borrower may declare and pay or
make any other Restricted Payments, provided that (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (ii)
the Administrative Agent has received evidence that after giving pro forma
effect to each such Restricted Payment, (x) the Fixed Charge Coverage Ratio of
the Credit Parties and their Subsidiaries is not less than 1.50 to 1.00 and (y)
the Leverage Ratio of the Credit Parties and their Subsidiaries shall not exceed
3.75 to 1.00, (iii) immediately after giving effect to such Restricted Payment,
the Credit Parties’ unrestricted cash subject to a Control Agreement, together
with Revolving Availability, shall be greater than $5,000,000, (iv) the
aggregate amount of all Restricted Payments made by the Borrower during any
fiscal year shall not exceed an amount equal to (x) $5,000,000 or, if
Consolidated EBITDA at such time is equal to or greater than $17,500,000,
$7,500,000, plus (y) 50% of Consolidated Net Income of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to any tax
distribution, minus (z) solely in the case of the fiscal year ended December 31,
2017, an amount equal to the 2017 Share Repurchase (the sum of subclauses (x),
(y) and (z), the “Annual Restricted Payment Basket”), plus in the case of each
fiscal year (other than the fiscal year ended December 31, 2018) up to 50% of
the Annual Restricted Payment Basket for the prior fiscal year to the extent
such amount was not actually used to make any Restricted Payment during such
prior fiscal year, and (v) the aggregate amount of payments made by Borrower
under this clause (d) shall not exceed an amount equal to (x) $15,000,000, plus
(y) 50% of Consolidated Net Income of the Borrower and its Subsidiaries on a
consolidated basis after giving effect to any tax distribution; and

 

(ii)       Section 7.06 of the Credit Agreement is hereby amended to insert a
new clause (e) following clause (d) as follows:

 

(e)     in addition to any other Restricted Payments permitted pursuant to this
Section 7.06, the Borrower may make the 2017 Share Repurchase.

 

2.4       Amendment to Section 7.07. Section 7.07 of the Credit Agreement is
hereby amended and restated as follows:

 

Section 7.07     Financial Covenants.

 

(a)     Leverage Ratio. The Credit Parties will not permit the Leverage Ratio of
the Credit Parties and their Subsidiaries to be greater than the maximum ratio
specified below at any time during the fiscal quarter ended on the date set
forth opposite such maximum ratio:

 

Fiscal Quarter

Maximum Leverage Ratio

December 31, 2016

4.25 to 1.00

March 31, 2017

4.85 to 1.00

June 30, 2017

4.75 to 1.00

September 30, 2017

4.75 to 1.00

December 31, 2017

4.50 to 1.00

Each fiscal quarter thereafter

4.25 to 1.00

 

 
-3-

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in this Section 7.07(a), if the
Borrower declares, pays or makes any Restricted Payment pursuant to Section
7.06(d), effective immediately upon the declaration, payment or making of such
Restricted Payment and thereafter during the term of this Agreement, the Credit
Parties will not permit at any time the Leverage Ratio of the Credit Parties and
their Subsidiaries to be greater than 4.25 to 1.00.

 

(b)     Fixed Charge Coverage Ratio. The Credit Parties will not permit at any
time the Fixed Charge Coverage Ratio of the Credit Parties and their
Subsidiaries to be less than 1.50 to 1.00; provided, however, that
notwithstanding the foregoing, during the fiscal quarter ended September 30,
2017, the Fixed Charge Coverage Ratio of the Credit Parties and their
Subsidiaries may be less than 1.50 to 1.00 so long as it is greater than or
equal to 1.45 to 1.00. Notwithstanding anything to the contrary in this Section
7.07(b), if the Borrower declares, pays or makes any Restricted Payment pursuant
to Section 7.06(d), effective immediately upon the declaration, payment or
making of such Restricted Payment and thereafter during the term of this
Agreement, the Credit Parties will not permit at any time the Fixed Charge
Coverage Ratio of the Credit Parties and their Subsidiaries to be less than 1.50
to 1.00.

 

2.5     Amendment to Section 7.15. Section 7.15 of the Credit Agreement is
hereby amended and restated as follows:

 

Section 7.15     Lease Incurrence Test. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, contract, create, incur, assume
or suffer to exist any lease or similar arrangement of Real Property unless (i)
if at the time thereof, after giving pro forma effect to such lease or similar
arrangement, the Leverage Ratio would not exceed 3.75 to 1.00 and (ii) the
Administrative Agent has received evidence that, at the time thereof, after
giving pro forma effect to such lease or similar arrangement, the Leverage Ratio
would not exceed 3.75 to 1.00.

 

Section 3.      Effectiveness.

 

3.1     Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

 

(i)     Amendment Executed. This Amendment shall have been executed by the
Borrower, each Subsidiary Guarantor, the Administrative Agent and the Required
Lenders, and counterparts hereof as so executed shall have been delivered to the
Administrative Agent.

 

(ii)      Officer’s Certificate. The Administrative Agent shall have received an
Officer's Certificate from the Borrower certifying that, after giving effect to
this Amendment, (a) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date and the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties shall have been true and correct in all material respects as of the
date when made, and (b) no Default or Event of Default has occurred and is
continuing.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(iii)     Fees and Expenses. The Administrative Agent shall have received (a)
all expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent) in connection with the preparation, negotiation and
effectiveness of this Amendment, (b) all fees payable by the Borrower pursuant
to the Engagement Letter, dated as of March 14, 2017, between the Administrative
Agent and the Borrower, and (c) any other amounts due and payable by the
Borrower under the Credit Agreement on or prior to the date hereof.

 

(iv)     Other Matters. The Borrower and each Subsidiary Guarantor shall have
provided such other items and shall have satisfied such other conditions as may
be reasonably required by the Administrative Agent.

 

3.2     Amendment Effective Date. This Amendment shall be effective as of
January 1, 2017 (the “Amendment Effective Date”) upon the satisfaction of the
conditions precedent set forth above. Unless otherwise specifically set forth
herein, each of the amendments and other modifications set forth in this
Amendment shall be effective on and after the Amendment Effective Date.

 

Section 4.      Miscellaneous.

 

4.1     Representations and Warranties. The Borrower and each Subsidiary
Guarantor, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(i)     the Borrower and each Subsidiary Guarantor has the legal power and
authority to execute and deliver this Amendment;

 

(ii)     the officers executing this Amendment on behalf of the Borrower and
each Subsidiary Guarantor have been duly authorized to execute and deliver the
same and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;

 

(iii)     the execution and delivery hereof by the Borrower or each Subsidiary
Guarantor and the performance and observance by the Borrower and each Subsidiary
Guarantor of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any Subsidiary Guarantor or any law
applicable to the Borrower or any Subsidiary Guarantor or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against the Borrower or such Subsidiary
Guarantor;

 

(iv)     immediately after giving effect to this Amendment, no Default or Event
of Default exists under the Credit Agreement, nor will any occur immediately
after the execution and delivery of this Amendment or by the performance or
observance of any provision hereof;

 

(v)     neither the Borrower nor any Subsidiary Guarantor has any claim or
offset against, or defense or counterclaim to, any obligations or liabilities of
the Borrower or such Subsidiary Guarantor under the Credit Agreement or any
other Loan Document;

 

(vi)     this Amendment constitutes a valid and binding obligation of the
Borrower and each Subsidiary Guarantor in every respect, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies; and

 

 
-5-

--------------------------------------------------------------------------------

 

 

(vii)     each of the representations and warranties set forth in Article V of
the Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date.

 

4.2     Credit Agreement Unaffected. Each reference to the Credit Agreement or
in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

 

4.3     Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by
signing this Amendment:

 

(i)     consents and agrees to and acknowledges the terms of this Amendment;

 

(ii)     acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or otherwise bound shall continue in full force
and effect and that all of such Subsidiary Guarantor’s obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment;

 

(iii)     represents and warrants to the Administrative Agent and the Lenders
that all representations and warranties made by such Subsidiary Guarantor and
contained in this Amendment or any other Loan Document to which it is a party
are true and correct in all material respects on and as of the Amendment
Effective Date to the same extent as though made on and as of the Amendment
Effective Date, except to the extent that any thereof expressly relate to an
earlier date; and

 

(iv)     acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (B) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Credit Agreement.

 

4.4     Waiver. The Borrower and each Subsidiary Guarantor, by signing below,
hereby waives and releases the Administrative Agent and each of the Lenders and
their respective Related Parties from any and all claims, offsets, defenses and
counterclaims of which the Borrower and any Subsidiary Guarantor is aware, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

 

4.5     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, amend, or otherwise affect the rights and remedies of the Lenders or
the Administrative Agent under the Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective solely with respect to the matters expressly referred to herein.

 

 
-6-

--------------------------------------------------------------------------------

 

  

4.6     Entire Agreement. This Agreement, together with the Credit Agreement and
the other Loan Documents integrate all the terms and conditions mentioned herein
or incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.

 

4.7     Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

4.8     Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

4.9     JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

[Signature pages follow.]

 

 
-7-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

KONA GRILL, INC., as the Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Berke Bakay

 

 

 

Name:  Berke Bakay

 

 

 

Title:    Chief Executive Officer and President

 

 

 


--------------------------------------------------------------------------------

 

 

 

keybank national association, as the

Administrative Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marianne T. Meil

 

 

 

Name:  Marianne T. Meil

 

 

 

Title:    Senior Vice President

 

 

 


--------------------------------------------------------------------------------

 

 

 

ZIONS FIRST NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam Whitefield

 

 

 

Name:  Adam Whitefield

 

 

 

Title:    Vice President

 

  

 


--------------------------------------------------------------------------------

 

 

Each of the undersigned acknowledge the

terms of and consent to the foregoing:

 

KONA RESTAURANT HOLDINGS, INC.,

KONA SUSHI, INC.,

KONA MACADAMIA, INC.,

KONA BALTIMORE, INC.,

KONA GRILL INTERNATIONAL HOLDINGS, INC.,

KONA GRILL INTERNATIONAL, INC.,

KONA GRILL PUERTO RICO, INC.,

   each as a Subsidiary Guarantor

 

 

By:__ /s/ Berke Bakay     ________________________________

Name: Berke Bakay

Title:   President

 

 

KONA TEXAS RESTAURANTS, INC.,

   as a Subsidiary Guarantor

 

 

By:_ /s/ Christi Hing     _________________________________

Name: Christi Hing

Title:   Secretary

 